Citation Nr: 0610426	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-35 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for right great toe 
disability.

3.  Entitlement to service connection for right ankle 
disability.

4.  Entitlement to service connection for right-sided hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for sleep disturbance.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1975 to May 
1978.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran was afforded a personal 
hearing before the undersigned Active Veterans Law Judge in 
April 2005.  A transcript of the hearing is of record.

At the April 2005 travel board hearing, the appellant 
withdrew the issue of entitlement to service connection for 
right foot disability.  That issue is therefore no longer the 
subject of appellate consideration.

The issues of entitlement to service connection for right-
sided hearing loss, tinnitus, headaches, and sleep 
disturbance are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the development set out 
in the REMAND portion of this decision.

FINDINGS OF FACT

1.  A preponderance of the evidence is against the finding 
that the veteran's degenerative joint disease of the low back 
and right great toe are due to injury or disease incurred in 
service.

2.  A current disability of the right ankle is not shown.


CONCLUSIONS OF LAW

1.  A low back disability, to include degenerative joint 
disease of the lumbosacral spine, was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§  1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).

2.  A great right toe disability, to include degenerative 
joint disease of the metatarsophalangeal joint, was not 
incurred in or aggravated by service, and arthritis may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§  
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1101, 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
completed or substantially complete application for VA-
administered benefits.  Pelegrini at 119 (2004).  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ decision notice was not prejudicial to the 
appellant, see 38 U.S.C.§ 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall...take 
due account of the rule of prejudicial error")."  The 
timing requirement enunciated in Pelegrini II applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess v. Nicholson, No. -1-
1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-1506).

In this case, by a letter dated October 2003, the RO advised 
the appellant-claimant of the essential elements of the VCAA.  
This was accomplished prior to the February 2003 rating 
action on appeal.  The appellant was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  He was further advised of the evidence 
that VA had received and was responsible for obtaining.  The 
appellant was also asked to identify any additional 
information or evidence that he wanted VA to obtain if 
possible.  He was advised of the type(s) of evidence needed 
to establish his claim and he was specifically informed to 
submit any evidence in his possession that pertained to his 
claims.  The October 2003 letter, therefore, provided the 
notice of the four elements that were discussed above.  

The February 2004 rating decision and September 2004 
Statement of the Case (SOC) collectively notified the 
appellant of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims.  The SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
him of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.

Service medical records have been associated with the claims 
folder along with a private medical report dated March 2004, 
report of VA examination dated August 2004, and VA treatment 
records dated August 2004 through March 2004. Also, lay 
statements and a transcript of sworn testimony from an April 
2005 hearing are associated with the claims folder.  No 
additional outstanding medical records pertinent to the claim 
on appeal have been identified.  The appellant was afforded a 
VA examination and personal hearing.  The Board, therefore, 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board is aware that the appellant was not informed of the 
effective date of an award of service connection, in the 
event it was awarded.  However, as his claims are being 
denied or remanded, for reasons discussed below, the Board 
finds that the appellant has not been prejudiced by the 
action and that the error was harmless.  A remand for the 
purpose of issuing such notice would only delay the claims 
and have no effect on the outcome; as such, a remand would 
service no useful purpose for the issues being decided in 
this case.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).




Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2005).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis and organic disease of the 
nervous system shall be granted service connection although 
not otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2005).

Back and Right Great Toe Disability

The appellant contends that his current disability of the low 
back and right great toe are related to injuries sustained in 
service.  He reports that he injured his back during basic 
training, and sought out medical treatment two weeks after.  
He further reports that he mentioned back problems during 
post service medical visits for unrelated problems, and that 
he was simply advised to take Tylenol.  Regarding his great 
toe on the right, the appellant stated that his toe was 
struck by a bunk bed adapter, which broke the toe.  He 
further stated that he ambulated on crutches for "a while" 
thereafter.

Service medical records are positive for back complaints 
diagnosed as strain on two occasions in August 1975, which 
was treated with analgesic balm and aspirin.  These records 
further show that appellant injured the right great toe (on a 
post and metal bunk bed) in January 1976.  An x-ray revealed 
no abnormality of the right great toe.  In March 1978, the 
appellant sustained a cut to the heel of the right foot, 
which was bandaged after applying bacitracin ointment. 

Post service, the first objective evidence of low back 
condition is on VA treatment records dated 2003, showing 
complaints of pain and findings for mild degenerative changes 
of the lumbar spine.  By history, the appellant had onset for 
at least 10 years, but he had reinjured his back one month 
earlier and now experienced constant pain.

A private examination report dated March 2004 reflects that 
the appellant was seen for the purpose of obtaining VA 
disability.  The physician reports that he reviewed the 
appellant's service medical records that show treatment for 
back pain and a broken right foot.  By history, the appellant 
had several back injuries in service and broke his big toe 
when a bunk bed adapter fell on it.  The diagnoses included 
"chronic low back pain, most likely degenerative disc 
disease, secondary to multiple injuries" and "status post 
fracture right foot with arthritis."  The physician opined 
that these problems "stem from service related injuries."  
No x-ray studies were conducted.

On August 2004 VA examination, mild degenerative joint 
disease of the lumbosacral spine and metatarsophalangeal 
joint of the right big toe was diagnosed.  The physician 
opined that the in-service back strain was an acute, not 
chronic, condition and that his current back disability was 
less than likely related to service.  He further opined that 
the current degenerative changes of the right great toe were 
less than likely related to service.  The examination 
included a review of the complete medical record, to include 
service medical records.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board finds that the March 2004 opinion is competent 
evidence, but that it is of diminished probative value 
because the physician's opinion appears largely based on 
surmise, scant medical records and finding, and an inaccurate 
medical history.  First, the physician reports that the 
medical records show a "broken right foot" in service.  
However, there is no evidence of a broken right foot in the 
service medical records.  In January 1976, the appellant was 
seen for complaints of a broken right great toe and an x-ray 
study in service was negative for fracture.  Second, while 
the private physician states that his review of the medical 
records disclosed "multiple injuries" of the back in 
service, the service medical records actually show that the 
appellant was seen twice in August 1975 for back strain and 
are negative for further incident involving the back.  Third, 
the private physician's clinical findings were essentially 
unremarkable on examination in March 2004, except for 
"tenderness to palpation over the midline and SI joints," 
the physician diagnosed chronic low back, most likely 
degenerative disc disease, secondary to multiple injuries.  
However, he ordered no diagnostic studies to confirm or rule 
out the presence of degenerative disc disease.  Lastly, the 
private physician diagnosed status post fracture right foot 
with arthritis related to service.  However, the appellant's 
service medical records are silent for right foot fracture 
and the private physician undertook no diagnostic studies to 
support his diagnosis; his conclusion that there is an old 
fracture injury to the right foot (or great toe), therefore, 
appears to be based on guess-work or inaccurate medical 
history.  

Conversely, the August 2004 opinion has greater probative 
value than that of the private physician because there is a 
lengthy report of examination showing a thorough review of 
the appellant's medical history, both that documented in the 
medical records associated with the claims folder and that 
related by the appellant on the day of examination.  It is 
also more probative because it includes extensive clinical 
findings and reports of x-ray findings.  Lastly, it is more 
probative because the opinion accurately references the 
specific in-service injuries sustained by the appellant, 
including the diagnoses and treatment in service, and he 
accurately references the absence of any post-injury 
treatment or complaints during service.  This serves as the 
basis for his conclusion that the in-service injuries were 
acute, not chronic in nature and this finding logically 
supports his opinion that the current disability of the back 
and right great toe are "less than likely" related to 
service.

The Board has considered the veteran's contentions with 
regard to the etiology of his low back and right big toe 
disabilities.  However, he is not competent to provide a 
medical opinion as to the cause of his current back and right 
big toe disorder. Bostain v. West, 11 Vet. App. 12, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also, Routen v. Brown, 10 Vet. App. 183, 196 (19997)("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  

In weighing the appellant's statements/sworn testimony, lay 
statements, treatment records, private examination report, 
and report of VA examination, the Board concludes that the 
preponderance of the evidence is against service connection 
for low back and right great toe disability.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).



Right Ankle Disability

The appellant contends that he sometimes twists his right 
ankle, and that he hurts his right ankle because of his right 
toe.  However, a review of the record discloses no current 
ankle disability.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the claimant 
currently has the disability for which benefits are being 
claimed.  Because the medical evidence does not establish 
that the appellant has a current diagnosis for ankle 
disability in this case, the Board finds that the 
preponderance of the evidence is therefore against service 
connection for ankle disability.

The Board does observe the appellant's assertion that he 
currently has a right ankle disorder secondary to his right 
great toe.  Although he has been diagnosed with degenerative 
joint disease of the right great toe, he is not service 
connected for this disability and he must nonetheless still 
demonstrate the existence of a current disability.

Although the Board does not doubt the appellant's sincere 
belief that he currently has an ankle disability that is 
related to his right great toe and service, he is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking any currently shown 
disorder to service, service connection cannot be granted.  
See Espiritu supra.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
a right ankle disability is not warranted.  




ORDER

Service connection for low back disability is denied.

Service connection for right great toe disability is denied.

Service connection for right ankle disability is denied.


REMAND

The appellant seeks service-connection for right-sided 
hearing loss with tinnitus.  He further seeks service 
connection for headaches and sleep disturbance as secondary 
to his hearing problems.  In April 2005 sworn testimony from 
appellant, he averred that he has right-sided hearing loss 
and tinnitus either due to acoustic trauma caused by 
supporting a field artillery unit or ear infection in 
service.

The Board notes that the appellant's military occupation 
specialty (MOS) in service was food service specialist, and 
he worked as a kitchen supervisor.  In support of his claims, 
numerous audiological studies dated 1984 to 2003 from the 
appellant's employer, an ammunition plant, were submitted.  
Additionally, a private medical report dated March 2004 was 
submitted by the appellant; therein, the physician reports 
that his audiometric findings showed a hearing loss 
disability related to service.  Audiometry findings were not 
associated with the medical report.

VA has not requested the private audiometric findings from 
the appellant or his physician.  Additionally, we observe 
that a VA hearing examination, to include an audiometric 
study to confirm or rule out the presence of a hearing loss 
disability, has not been performed.  While the above testing 
appears to show normal hearing, none of the medical evidence 
of record has provided audiometric testing that is adequate 
for VA purposes.  Specifically, word recognition using the 
Maryland CNC test has not been conducted.  See 38 C.F.R. 
§ 3.385 (2005).  Thus, his current level of hearing acuity 
cannot be determined.

Remand is necessary for the following reasons.  First, VA was 
put on notice of additional medical evidence and has made no 
attempt to obtain this evidence.  Second, there is no audio 
examination of record that is adequate for VA purposes.  
Third, the record suggests a history of post-service noise 
exposure from employment with the ammunition plant, which has 
not been addressed by the medical record.  Accordingly, a VA 
compensation examination is in order to determine if hearing 
loss and/or tinnitus currently exists and, if so, what is the 
etiology of these disorders. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005); see Myers v. Brown, 
5 Vet. App. 3, 4-5 (1993); Duennas v. Principi, 18 Vet. App. 
512, 518 (2004) (The duty to assist requires VA to obtain a 
medical opinion as to the relationship between an in-service 
event, injury, or symptomatology and a current disability.); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board 
cannot base its decisions on its own unsubstantiated medical 
opinion.).

The issues of service connection for headaches and sleep 
disturbance are inextricably intertwined with the hearing 
claims; therefore, the Board must defer a decision on these 
issues pending further development of the hearing claims.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
the following development:

1.  The RO should obtain the March 2004 
private audiometry report after securing 
the necessary release.

2.  The RO should have the appropriate VA 
medical facility schedule the appellant 
for a VA audio examination to determine 
the existence and etiology of his current 
hearing loss and/or tinnitus.  
Audiometric findings along with Maryland 
CNC test findings should be associated 
with the examination report.  The claims 
file must be made available to and 
reviewed by the examiner.  The examiner 
should be provided the following 
instructions:  The appellant has claimed 
that his current right-sided hearing loss 
and tinnitus are the result of his 
military service.  However, he apparently 
has been exposed post-service to severe 
noise in connection with his employment 
as at an ammunition plant.  Employee 
records contain audiometric testing that 
appears to show "essentially normal" 
hearing.  The appellant also has a 
history of ear infection in service.  The 
examiner should provide answers to the 
following questions:  Does the appellant 
currently have hearing loss and/or 
tinnitus?  If so, please provide the 
appropriate diagnoses.  Is it at least as 
likely as not that any hearing loss 
and/or tinnitus was caused or aggravated 
by his active military service or any 
incident thereof?  Is any current hearing 
loss and/or tinnitus in etiologically 
related to the appellant's active 
military service?  If so, please explain.

3.  If upon completion of the above 
action the claim remains denied, the case 
should be returned after compliance with 
appellate procedure.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.  No action is 
required of the appellant until VA 
notifies him; however, he is hereby 
notified that failure to report for a 
scheduled VA examination without good 
cause shown may adversely affect the 
outcome of his claim.  See 38 C.F.R. § 
3.655 (2005).

4.  Inasmuch as the issues of headache 
and sleep disturbance are deemed to be 
"inextricably intertwined" with the 
issues of hearing loss and tinnitus, the 
RO should take appropriate adjudicative 
action, and provide the appellant and 
representative, if any, notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the appellant and representative, 
if any, should be furnished with a 
supplemental statement of the case and 
given time to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


